DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 29, 2019 and December 2, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 20 is objected to because of the following informalities: The claim does not end with a period. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 – 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 7,114,264) in view of Hart (US 1,320,689).

With respect to claim 1, Hurley et al discloses a rafter square comprising a triangular flat plate (12) having measurement markings (33) indicated on at least one face (Figure 1); 5a T-bar (14) affixed to, and extending along, a length of a first side of the triangular flat plate (Figure 1); and an extension element (34) operably coupled to an end of a second side of the triangular flat plate opposite the T bar (Figure 2).

Hurley et al. does not disclose the extension element having measurement markings indicated on at least one face as recited in claim 1. 


Hart discloses a measuring instrument comprising a plurality of foldable sections (2, 3, 4) which, when extended, sections 2 and 3 are provided with measuring markings (8) that collectively present a consecutive progression such that the measurement markings of the first section (2) continue on the 10extension element/section (3) in order to allow several functions such as ruler and a square (See pages 1 and 2, lines 14 – 22 and 19 – 23, respectively). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hurley et al. by providing measuring markings in the extension element such that the measuring markings of the triangular flat face continue on the extension element, as taught by Hart, in order to allow several functions such as ruler and a square (See pages 1 and 2, lines 14 – 22 and 19 – 23, respectively).
  
Referring to claim 2, the combination of Hurley et al. and Hart sets forth a speed square further comprising a retention element (locking means, Column 4, line 47) configured to retain the extension element (34) in a stowed position.  

In regards to claim 9, the combination of Hurley et al. and Hart teaches a speed square further comprising a hinge/pivot (42) configured to extend and retract the extension element between an open position and a stowed position.  

Regarding claim 10, the combination of Hurley et al. and Hart shows a speed square wherein a rotational axis of the hinge/pivot (42) is parallel with a direction of extension of the T- bar.  

With regards to claim 11, the combination of Hurley et al. and Hart discloses a speed square further comprising 15an extension lock configured to retain the extension element in an open position (Column 4, lines 42 – 67).
  
Referring to claim 14, the combination of Hurley et al. and Hart sets forth a speed square wherein the T-bar extends substantially perpendicular to a plane in which the triangular flat plate lies away from both opposing faces of the triangular flat plate (See Figure 2).

In regards to claim 3015, the combination of Hurley et al. and Hart teaches a speed square wherein the extension element is hingedly connected to the triangular flat plate proximate to an intersection of the second side and a third side forming a hypotenuse of the triangular flat plate (See Figure 2).

Regarding claim 16, the combination of Hurley et al. and Hart shows a speed square wherein the third side further comprises a set of9WO 2018/081099PCT/US2017/058060 angle measurement markings to enable measurement of an angle relative to the T-bar (See Figure 1).  

Allowable Subject Matter

Claims 3 – 8, 12 – 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18 – 20 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 27, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861